Citation Nr: 1228449	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  00-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1993 to November 1996.  He served in Bosnia and Herzegovina from January 1996 to September 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board remanded these issues in July 2003 and April 2007.  The RO continued the denial of each claim as reflected in the January 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary prior to adjudicating the issues on appeal.  

These claims were previously remanded in April 2007 to obtain additional information from the Veteran with respect to his claimed stressors and if the requested information was obtained to undertake all appropriate steps in attempt to verify the stressors.  The remand also requested that the Veteran be contacted to ascertain whether he received any psychiatric or skin treatment while incarcerated.  The remand specifically noted that the evidence of record revealed that the Veteran was currently incarcerated.  However, the letter dated in May 2008 requesting further information from the Veteran was not sent to the correctional facility where the Veteran was located, but to a previous address.  In an August 2008 letter, the Veteran indicated that he had moved and included an updated address.  A December 2008 follow-up letter was also sent to a prior address and not the most recent address provided by the Veteran.  The most current evidence of record indicates that the Veteran is now incarcerated at the Pondville Correctional Center.  The Board finds that the AMC/RO should resend the letter to the Veteran's most recent known address.  

The Board also observes that the RO sent a request to the Pondville Correctional Center requesting a copy of all treatment records for the Veteran in October 2011.  It appears that the RO received no response from the correctional facility.  The evidence of record also shows that the Veteran was previously incarcerated at the Old Colony Correctional Facility in Bridgewater, Massachusetts.  The RO should make another attempt to obtain any treatment records with respect to the Veteran's claims while he was incarcerated.

With respect to the remand requests to provide the Veteran with a VA examination, the Board notes that RO made several attempts to provide the Veteran with an examination.  However, the Medical Director for Compensation and Pension at the Boston VA Medical Center (VMAC) documented in December 2011 that he spoke with the Pondville Correctional Center at length with respect to the Veteran and they are unable to transfer the Veteran to VA for examination and he is unable to send the two examiners required to that facility.  There was also an email dated in October 2011 indicating that the Boston VAMC was unable to perform telemental examinations.  The Board finds that the RO has made adequate attempts to provide the Veteran with a VA examination for his service-connected claims.  Nonetheless, after reviewing the record, the Board finds that a VA medical opinion would be helpful in adjudicating the claims on appeal.  

Furthermore, with respect to the Veteran's service-connection claim for PTSD, some of his stressors relate to fear of hostile military activity.  In a stressor statement received by VA in May 2006, the Veteran noted that he lived in constant fear and extreme hypervigilence from the threat of sniper fire, unexploded ordinances, booby traps and landmines when he served in Bosnia.  The evidentiary standard for a stressor that is related to the veteran's fear of hostile military or terrorist activity has recently been amended under 38 C.F.R. § 3.304(f)(c).  If the Veteran's stressor is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3) (2011).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  Thus, any VA psychiatric opinion should also address this issue.  

A review of the Veteran's service treatment records reveals that the last treatment record was dated in October 1995 and the Veteran's separation examination is not associated with the claims file.  There are no service treatment records associated with the claims for the period the Veteran served in Bosnia or once he returned.  A treatment record with the Veterans Outreach Center dated in January 1998 indicates that PTSD was on record on the Veteran's military exit physical and a March 1997 VA treatment record shows that the Veteran reported that he received treatment for a lump on his back while serving in Bosnia.  Thus, it appears that the some of the Veteran's service treatment records may not be associated with the claims file.  Furthermore, it appears that the record also does not contain the Veteran's complete service personnel records.  VA has a duty to assist the veteran in obtaining or confirming the unavailability of his active duty service records that are not currently included in the record on appeal.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Therefore, a search should be conducted for any outstanding service treatment records and service personnel records from November 1993 to November 1996.  

Accordingly, the case is REMANDED for the following action:

1. Send a copy of the May 15, 2008 VA letter to the Veteran's most recent address of record to provide the Veteran with any outstanding notice obligations, obtain more details with respect to the Veteran's alleged stressors and to ascertain whether the Veteran has had additional psychiatric or skin treatment from VA or other medical facilities from May 1999 to the present.  If the Veteran identifies any outstanding treatment records then attempt to obtain these records.  If the RO/AMC is unable to obtain any identified outstanding treatment records, all attempts should be documented in the claims file.  

2. Undertake appropriate development to obtain any outstanding prison treatment records with respect to the Veteran's service connection claims to include any treatment records while incarcerated at the Old Colony Correctional Facility in Bridgewater, Massachusetts and the Pondville Correctional Center in Norfolk, Massachusetts.  All attempts to retrieve these records should be documented in the claims file. 

3. Attempt obtain all outstanding service personnel records, and service treatment and hospitalization records, from the appropriate personnel department to include the National Personnel Records Center (NPRC) and the VA Records Management Center (RMC) for the period of active service from November 1993 to November 1996 to include the Veteran's separation examination.  If no records are available, the RO should attempt to obtain records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the veteran to respond.  Associate all documents obtained with the claims file.

4. If the Veteran provides sufficient information with respect to his stressors for a meaningful search to be accomplished, all appropriate steps should be undertaken to verify stressors.  If insufficient information is provided by the Veteran, he should be so notified and no additional search is indicated.

5. Thereafter, obtain a VA medical opinion from a VA psychologist or psychiatrist with respect to the Veteran's service connection claim for a psychiatric disability to include PTSD.  If the Veteran is no longer incarcerated then provide him with a VA examination.  After reviewing the record (and if an examination is provided to the Veteran, after evaluating the Veteran), the examiner should determine whether the Veteran has a psychiatric disorder to include PTSD.  The examiner should utilize the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses. 

a. With respect to PTSD, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis and he or she should specifically determine whether the claimed in-service stressors regarding fear of hostile military or terrorist activity were sufficient to produce PTSD. 

b. If the Veteran is diagnosed with any other psychiatric disorder, then the examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that such psychiatric disorder is related to active military service to include any incident in service that would be consistent with the circumstances, conditions or hardships of such service.

The examiner is asked to provide a clear rationale and explanation to all conclusions reached.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken, if possible, so that a definitive opinion can be obtained.)

6. Thereafter, obtain a VA medical opinion from an appropriate specialist with respect to the Veteran's service connection claim for skin disability.  If the Veteran is no longer incarcerated then also provide him with a VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any skin disabilities identified in the claims file (and on examination if an examination was provided to the Veteran)is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include any reported in-service symptomatology.  

The examiner should provide an explanation for all conclusions reached.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken, if possible, so that a definitive opinion can be obtained.)

7. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a psychiatric disorder to include PTSD, and entitlement to service connection for a skin disability, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

